Title: From George Washington to Major General Stirling, 19 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Qrs near Fredericksburg Octo. 19th 1778
          
          Between Eight and Nine OClock last night, I received your Lordship’s favor of the 16th Instant, accompanied by another inclosing Two papers. The intelligence you conveyed is very interesting, and it appears the more so, as the late accounts from Genl Scott, though not so particular as those given by Captain Clunn, correspond with it. I shall expect to hear from you frequently, as every circumstance, now, will have it’s weight; and that your Letters may come the more expeditiously, I have written to the Quarter Master General to establish a lay of Expresses between us. I think it will be adviseable for you to have the same done on the route from Major Howel to yourself. I am My Lord with great esteem & regard Yr Lordship’s Most Obedt st
          
            Go: Washington
          
          
          p.s. I thank the Ladies much for their Compliments—and you will be pleased to present ’em mine in return—and the New-married Couple my wishes for their happiness.
          
        